Beck, B. J.
1. “All the property of a person arrested and convicted upon a criminal charge, or who may escape from jail, or from any officer, owned by him at the time of the arrest, is bound for the costs of prosecution, by statutory lien, which attaches also upon the proceeds of the property, when identified. This lien overrides a title to property made by him, upon sale for professional services, after his arrest and before conviction.” Morgan v. Collier, 13 Ga. 493. This ruling, applied to the facts' of' the case, is controlling and requires an affirmance of the judgment of the court below.
*419No. 4411.
December 19, 1924.
Colley & Colley and Irvin & Fortson, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. Counsel for plaintiff in error, when this casé was argued in the Supreme Court, obtained permission of the court to review the case of Morgan v. Collier, supra; but upon review of the same the court declines to reverse the decision in that ease.

Judgment affirmed.


All the Justices concur.